TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                         JUDGMENT RENDERED AUGUST 6, 2019



                                       NO. 03-19-00145-CV


      Stability Healthcare Staffing, LLC; Stability Healthcare Inc.; Jay Ryan Blecker;
                         Jason Casani; and Jon Chesnik, Appellant

                                                  v.

                                       Ryan Beres, Appellee



        APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                   AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on February 26, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.